DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement(s) submitted on February 2, 2022 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Specification
Replacing title filed on June 15, 2022, with the following:
“METHOD AND APPARATUS FOR INDICATING SYNCHRONIZATION SIGNAL BLOCK GROUP INDICATION INFORMATION WITHIN SYNCHRONIZATION SIGNAL BLOCKS”
Allowable Subject Matter
4.	Claims 1, 7, 13, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Pan et al.  (U.S. Patent Application Publication # 2020/0067755 A1) teach “Methods and an apparatus for performing synchronization in New Radio (NR) systems …” (Fig(s). 1A-1D, 2, 3A, 4-6, and 8-9; Paragraph [0004]), in view of R1-1702315 (“Consideration on SS Burst Design and Indication”, 13th-17th February 2017) document teaches a method wherein “an SS-block index may be indicated within an SS burst and an SS-burst index may be indicated within SS-burst set.”(Section 2, page 2), and R1-1711645 (“SS burst set composition consideration”, 27th-30th June 2017) document teaches a method wherein “the same set of SS blocks within SS burst set are transmitted within periodicity of X ms” (Fig.5, Section 4.1, page 6), fail to disclose: “wherein the synchronization signal block group indication information comprises quantity information and configuration information of one or more synchronization signal block groups sent by the network device, the quantity information indicates a quantity m of synchronization signal block group(s) sent by the network device, and the configuration information indicates whether the one or more synchronization signal block groups sent by the network device are first m synchronization signal block group(s) or last m synchronization signal block group(s), and 
wherein the configuration information is 1 bit.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-6 are also allowed by virtue of their dependency on claim 1.
Regarding claim 7, the best prior art found during the examination of the present, Pan et al.  (U.S. Patent Application Publication # 2020/0067755 A1) teach “Methods and an apparatus for performing synchronization in New Radio (NR) systems …” (Fig(s). 1A-1D, 2, 3A, 4-6, and 8-9; Paragraph [0004]), in view of R1-1702315 (“Consideration on SS Burst Design and Indication”, 13th-17th February 2017) document teaches a method wherein “an SS-block index may be indicated within an SS burst and an SS-burst index may be indicated within SS-burst set.”(Section 2, page 2), and R1-1711645 (“SS burst set composition consideration”, 27th-30th June 2017) document teaches a method wherein “the same set of SS blocks within SS burst set are transmitted within periodicity of X ms” (Fig.5, Section 4.1, page 6), fail to disclose: “wherein the synchronization signal block group indication information comprises quantity information and configuration information of one or more synchronization signal block groups sent by the network device, the quantity information indicates a quantity m of synchronization signal block group(s) sent by the network device, and the configuration information indicates whether the one or more synchronization signal block groups sent by the network device are first m synchronization signal block group(s) or last m synchronization signal block group(s), and 
wherein the configuration information is 1 bit.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 9-12 are also allowed by virtue of their dependency on claim 7.
Regarding claim 13, the best prior art found during the examination of the present, Pan et al.  (U.S. Patent Application Publication # 2020/0067755 A1) teach “Methods and an apparatus for performing synchronization in New Radio (NR) systems …” (Fig(s). 1A-1D, 2, 3A, 4-6, and 8-9; Paragraph [0004]), in view of R1-1702315 (“Consideration on SS Burst Design and Indication”, 13th-17th February 2017) document teaches a method wherein “an SS-block index may be indicated within an SS burst and an SS-burst index may be indicated within SS-burst set.”(Section 2, page 2), and R1-1711645 (“SS burst set composition consideration”, 27th-30th June 2017) document teaches a method wherein “the same set of SS blocks within SS burst set are transmitted within periodicity of X ms” (Fig.5, Section 4.1, page 6), fail to disclose: “wherein the synchronization signal block group indication information comprises quantity information and configuration information of one or more synchronization signal block group sent by the network device, the quantity information indicates a quantity m of synchronization signal block group(s) sent by the network device, and the configuration information indicates whether the one or more synchronization signal block groups sent by the network device are first m synchronization signal block group(s) or last m synchronization signal block group(s), and 
wherein the configuration information is 1 bit.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 19-20 are also allowed by virtue of their dependency on claim 13.
Regarding claim 21, the best prior art found during the examination of the present, Pan et al.  (U.S. Patent Application Publication # 2020/0067755 A1) teach “Methods and an apparatus for performing synchronization in New Radio (NR) systems …” (Fig(s). 1A-1D, 2, 3A, 4-6, and 8-9; Paragraph [0004]), in view of R1-1702315 (“Consideration on SS Burst Design and Indication”, 13th-17th February 2017) document teaches a method wherein “an SS-block index may be indicated within an SS burst and an SS-burst index may be indicated within SS-burst set.”(Section 2, page 2), and R1-1711645 (“SS burst set composition consideration”, 27th-30th June 2017) document teaches a method wherein “the same set of SS blocks within SS burst set are transmitted within periodicity of X ms” (Fig.5, Section 4.1, page 6), fail to disclose: “wherein the synchronization signal block group indication information comprises quantity information and configuration information of one or more synchronization signal block group sent by the network device, the quantity information indicates a quantity m of synchronization signal block group(s) sent by the network device, and the configuration information indicates whether the one or more synchronization signal block groups sent by the network device are first m synchronization signal block group(s) or last m synchronization signal block group(s), and 
wherein the configuration information is 1 bit.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 27-28 are also allowed by virtue of their dependency on claim 21.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
BERGGREN (U.S. Patent Application Publication # 2017/0013577 A1) teach “a mechanism is herein described, for transmitting a first type of synchronisation signal and a second type of synchronisation signal.” (Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 12, 2022